The defendants, by leave of court first had, hereby withdraw their answers, thereupon the court coming on to adjudicate this cause as set forth in said petitions finds that the defendants are in default for demurrer or answer to said petitions, and that said defendants thereby confess the allegations of said petitions to be true.
It is therefore ordered, adjudged and decreed that the state is the legal owner of, and that F. A. Stacey, the lessee of the state, is entitled to the possession of the land described in the petitions *539herein. And it further appearing from the professional statement of counsel that the defendants have by contract and lease with said F. A. Stacey acquired the right and privilege of the occupancy of certain parts of the said canal land now and heretofore occupied by said defendants, that it is not now necessary that an order issue herein as against said defendants.

Judgment for possession of property awarded State of Ohio.

Nichols, C. J., Jones, Matthias, Johnson, Donahue, Wanamaker and Robinson, JJ., concur.